                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Franklin David Jr Harris, et al.,

       Plaintiffs,

               v.                                             Case No. 1:17cv540

Daniel Cooley, et al.,                                        Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation filed by the

Magistrate Judge on September 24, 2018 (Doc. 24).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s Report and Recommendation have been filed.

       Accordingly, it is ORDERED that the Report and Recommendation of the Magistrate

Judge is hereby ADOPTED. Plaintiffs’ Motion for Entry of Default (Doc. 21) is GRANTED

IN PART. The Clerk shall enter default against Defendants Daniel Cooley and Kaylay

Cooley. The Motion (Doc. 21) is DENIED without prejudice to review as to Defendant

Spraughe consistent with the recommendation by the Magistrate Judge. Plaintiffs’ Motion for

Entry of Default (Doc. 23) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
